               Case 3:19-cv-01959-SI      Document 19       Filed 07/14/20   Page 1 of 1




                                 UNITED STATES DISTRICT COURT
 1
                                      DISTRICT OF OREGON
 2                                    PORTLAND DIVISION
 3



     MARGARET DAILEY,                               Case No.: 3:19-cv-01959-SI
                    Plaintiff,
                                                                ORDER GRANTING
              V.                                                 STIPULATION OF
                                                                      DISMISSAL
 8
     LENDUP,
 9                  Defendant.
10

11

12
              Upon review of the Parties' Stipulation of Dismissal with Prejudice of Defendant
13
     LendUp Card Services Inc., dba LendUp ("LendUp"), and good cause appearing
14

15            IT IS ORDERED that the Stipulation is GRANTED

16            The above-entitled matter is hereby dismissed with prejudice as to LendUp with
17
     the parties to bear their own attorneys' fees and costs.
18

19
     Dated:        J) I� 7,0I/D
20
                      7
21

22

23

24

25




                                                  -1-
